Title: To James Madison from William Lee, 1 January 1812
From: Lee, William
To: Madison, James


privateSir,Paris January 1: 1812
The answer to Mr Barlows note is not what was expected and most certainly is not what was intended to have been given for many days. What can have changed the Emperors opinion is not known. All the persons about the court of any influence have been of opinion that complete success would attend Mr Barlows mission. No one knows what answer Mr Barlow has recd. but it is feared it is not favorable from its being kept secret and causing no visible marks of satisfaction.
The hopes of the Merchant & manufacturer have been buoyed up for several weeks under the expectation that commerce would revive with the U.S. They will soon be disappointed and if Congress would increase their vexations by laying similar restricting duties on french Brandies Wines and manufactured goods as the Emperor has laid on imports from the U.S. it would have an excellent effect here. It would shut up this last resource and create a general discontent.
To this measure should be added that of preventing our Citizens from using Imperial licences, this cannot be too prompt. The trade between France & the U.S. has now become the property of a few intriguing individuals to the detriment of the commercial interest generally, it is therefore to be hoped that Congress will not rise until these points shall be established.
The Cottons of the Levant pay a much lower duty than those of the U.S. the consequence of which is that British Cotton & even our own is sent to Turkey baled over there & brought into France under the name of Levant Cotton & this too in British Ships under American Colours who pass the Dardenelles under the English flag & on entering the Russian territory in the Black Sea hoist our flag.
The people of this Country are friendly to the US all Classes from the ⟨first⟩ of Officers of State down to the Merchant & manufacturer regard the Jealousy of the Emperor towards us in a very just point of view and I am confident were a total stop to be put to this partial commerce it would have a wonderful effect. The true cause would be seen & it would create the same dissatisfaction as the Spanish War.
Rest assured Sir that if from the answer Mr Barlow has recd. our vessels should be induced to quit our shores for the harbours of France that millions more of our property will go towards filling the Imperial Coffers before this day twelvemonth.
Mr Barlows deportment is just what a ministers ought to be, he goes to all the circles of the court, sees & hears all he can—believes as much as he ought to. & if he is told anything that he feels is meant to decieve he favors the deception & profits of it. I have the honor to be with great attachment & respect Your Obt St
Wm Lee
